UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7443


GARY ROBINSON, a/k/a Gary Robertson, a/k/a Paul Thomas,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
William M. Nickerson, Senior District Judge. (1:15-cv-01532-WMN)


Submitted: March 19, 2018                                         Decided: March 29, 2018


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gary Robinson, Appellant Pro Se. Christina Ann Hoffman, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary Robinson appeals the district court’s order denying his petition for a writ of

error coram nobis.        We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Robinson v. United

States, No. 1:15-cv-01532-WMN (D. Md. Sept. 19, 2017). We grant leave to proceed in

forma pauperis and dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




                                            2